Case 4:19-cv-00119-SEB-DML Document1 Filed 06/03/19 Page 1 of 5 PagelD #: 1

FILED
ATTACHMENT 1 gun 09-2018

ys DISTRICT G

NEW ALBANY 4 SRISION

COMPLAINT FORM

(for filers who are prisoners without lawyers)

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF !

 

 

(Fill name of plaintiff(s))

Crcisrdtoct fox 4 ason

 

 

  

 

 

 

vs ) ] Case Number:
(Full name of defendant(s)) ° il 9 “CV i i 1 9 SEB -DML
mee (to be supplied by clerk of court)
Ci 1, Smuin
ole C_ BAL “43

MA Jor oan O

 

A. + PARTIES

 

 

1. Plaintiff is a citizen of “NOLAN # __y and is located at
(State)
Hoi Co ary Ave Pefforsonviue, EN, 4 718°
(Addzess of prison or jail),

(If more than one plaintiff is ‘filing, use another piece of paper):

Attachment One (Complaint) — 1

 
Case 4:19-cv- -
cv-00119-SEB-DML Document1 Filed 06/03/19 Page 2 of 5 PagelD #: 2

9, Defendant v\ dor Bean tt.5 At oft LE Budngs .
° (Name)

   

ig (if a person oF “private corporation) a citizen. of

(State, if known)
and (if a person) resides at ee cree
(Addxess, if known)

and (if the defendant harmed you while doing the defendant’s job)

worked for

a

(Employer's name and addzess, if known)
(If you need to list more defendants, use another piece of paper.)

B STATEMENT OF CLAIM.

"On the space provided on. the following pages, tell:

1. Who violated your rights;

2. What each defendant did;

3, When they did it

4. Where it happened; and

5. Why they did it, if you know.

 

Attachment One (Complaint) -2

 
Case 4:19-cv-00119-SEB-DML Document 1 Filed 06/03/19 Page 3 of 5 PagelD #: 3

olor “BAW Swe AM MiKo On WV Room

 

TL had told Wey Anat ‘\ Camas Ro Oodle

 

Wires, Sve Wars Cyd Mover wn iw Wy Weys’

 

He, Bogen Reakang ene in Wy Nace.

Chasing TE yw, Me Yad wn wt Reescek.
Gamal tne Lomas) 6 fhecer Mitinga noticed
Ano. Derawed ANY Loxcans Wie dod Sows

T Wad tole Ut. Smitty _\ como Yor Be

A@uwAK Tron, Theyre, Was Leek awars AW (ate.
| ys )

 

 

Oricon Four to Crolect, “Tyce ak to sahil
AYO WS Concert, TL Nadu Cx hawsred.
PY Anmiviercadin_ Qemedts Ly nic
oni one Ano MATA Beare Ceéfonded

NO; Te chess ere YANO CVA PO ONAEA “+90

Ten yiovated wx Miguts as a Lamotte

 

Ase Oe unaan Being 1 Tam dan

 

We MS ake aon AWS WS Yorica.g

 

 

 

 

 

 

 

 

 

 

 

 

Attachmerit One (Complaint) -3

 
Case 4:19-cv-00119-SEB-DML Document 1 Filed 06/03/19 Page 4 of 5 PagelD #: 4

Cc. JURISDICTION °

|
aa suing for a violation. of federal law under 28 U.S.C. § 1331.
OR

[| am suing under state law. The state citizenship of the plaintiff(s) is (are)
different from the state citizenship of every defendant, and the amount of
"money at stake in this case (not counting interest and costs) is 7 it

$

 

D.  RELIEFWANTED |

Describe what you want the court to do if you win your lawsuit. Examples may
include an award of money or an order telling defendants to do something or
- stop doing something.

Te woud ure o Coil of SiGe ph,

Ray Yrojakion of 1K Pochovwr ‘Rig wis
_& A TAMaLe (Ly auman Reine.
- Aye for Daceckning Wek safety Anet

Crue wo, we Enyurt.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attachment One (Complaint) —4

 
Case 4:19-cv-00119-SEB-DML Document1 Filed 06/03/19 Page 5 of 5 PagelD #: 5

H. JURY DEMAND |
a Demand ~ I want a jury to hear my case
OR

[} Court Trial -I want a judge to hear my case

4 - ;
Dated this ay b aay of M4 \ 20 [ 4.
Respectfully Submitted,
ditt: sol td LEO
Signature @f Plaintiff = 7
SEMA
Plaintiff's Prisoner ID Number .
mye :
Bole conRkt Ave

Selforso nit EN, Y1130 |
(Mailing Address of Plaintiff) "

(if more than. one plaintiff, use another piece of paper).

REQUEST TO PROCEED IN DISTRICT COURT WITHOUT PREPAYING THE .
FILING FEE ,

tt po request that Ibe allowed to file this complaint without paying the filing
fee, [have completed a request to proceed in the district court without
prepaying the fee and attached it to the complaint.

|| 1pbo NOT request that I be allowed to file this complaint without prepaying the

filing fee tmdet 28 U.S.C. § 1915, and Ihave included the full filing fee with this
complaint.

Attachment One (Complaint) —5

 
